EXHIBIT RECEIVABLES SALE AGREEMENT Dated as of December 20, 2007 among LYONDELL CHEMICAL COMPANY, EQUISTAR CHEMICALS, LP and HOUSTON REFINING LP, as Sellers LYONDELLBASELL RECEIVABLES I, LLC, as the Buyer LYONDELL CHEMICAL COMPANY, as the Buyer’s Servicer TABLE OF CONTENTS Page ARTICLE I Definitions 1 Section 1.01 Certain Defined Terms. 1 Section 1.02 Other Terms. 5 Section 1.03 Computation of Time Periods. 6 ARTICLE II SALE AND PURCHASE OF RECEIVABLE ASSETS 6 Section 2.01 Sale and Purchase of Seller Receivable Assets 6 Section 2.02 Payment for Purchases. 7 Section 2.03 General Settlement Procedures 9 Section 2.04 Payments and Computations, Etc. 10 Section 2.05 Buyer's Servicer Fee 10 ARTICLE III REPRESENTATIONS AND WARRANTIES 11 Section 3.01 Representations and Warranties of Each Seller 11 ARTICLE IV GENERAL COVENANTS OF EACH SELLER 16 Section 4.01 Affirmative Covenants of Each Seller 16 Section 4.02 Reporting Requirements of Each Seller 19 Section 4.03 Negative Covenants of Each Seller 23 ARTICLEVADMINISTRATION AND COLLECTION 24 Section 5.01 Designation of Buyer's Servicer 24 Section 5.02 Rights of the Buyer and the Agent 24 Section 5.03 Responsibilities of the Sellers 26 Section 5.04 Further Actions Evidencing Purchases 26 ARTICLE VI INDEMNIFICATION 27 Section 6.01 Indemnities by the Sellers 27 ARTICLE VII ADDITION AND TERMINATION OF SELLERS 30 Section 7.01 Addition of Sellers 30 Section 7.02 Conditions Precedentto the Addition of a Seller 30 Section 7.03 Termination of a Seller 32 ARTICLE VIII MISCELLANEOUS 33 Section 8.01 Amendments, Etc. 33 Section 8.02 Notices, Etc. 33 Section 8.03 Binding Effect; Assignability 34 Section 8.04 Costs, Expenses and Taxes 34 Section 8.05 Non-Business Days 35 Section 8.06 Confidentiality 35 i TABLE OF CONTENTS (continued) Page Section 8.07 Governing Law 36 Section 8.08 Consent to Jurisdiction 36 Section 8.09 Execution in Counterparts 37 Section 8.10 Entire Agreement 37 Section 8.11 Severability of Provisions 37 Section 8.12 Waiver of Jury Trial 37 Section 8.13 No Proceedings 38 EXHIBITS EXHIBIT A Form of subordinated Note EXHIBIT B Form of Additional Seller Supplement SCHEDULES SCHEDULE I Lock-Box Banks and Lock-Box Accounts SCHEDULE II Credit and Collection Policy SCHEDULE III Jurisdiction of Incorporation, Organizational Identification Number, and Location of Principal Place of Business, Chief Executive Office and Office Where Records are Kept SCHEDULE IV Financing Statements ii RECEIVABLES SALE AGREEMENT RECEIVABLES SALE AGREEMENT dated as of December 20, 2007 (this “Agreement”) among LYONDELL CHEMICAL COMPANY, a Delaware corporation (“Lyondell”), EQUISTAR CHEMICALS, LP, a Delaware limited partnership (“Equistar”), HOUSTON REFINING LP (“HRLP”) such other wholly owned subsidiaries or affiliates of Lyondell addedfrom time to time pursuant to Section 7.01, as sellers (together with Lyondell, Equistar and HRLP the “Sellers”, and each a “Seller”), LYONDELLBASELL RECEIVABLES I, LLC, a Delaware limited liability company, as Buyer (the “Buyer”), and Lyondell, as the Buyer’s Servicer. PRELIMINARY STATEMENTS: (1)Each Seller in the ordinary course of business generates, and will generate from time to time, Receivables (as defined in the Receivables Purchase Agreement, as defined below) from time to time owing to it. (2)Each Seller wishes to sell to the Buyer from time to time hereunder all present and future Receivables (each such Receivable being a “Seller Receivable”), together with the Related Security and Collections (as hereinafter defined) with respect thereto. (3)The Buyer wishes concurrently to sell interests, to the extent of the Receivable Interests (as defined in the Receivables Purchase Agreement referred to below) sold from time to time by it to the Purchasers (as defined in the Receivables Purchase Agreement referred to below), in each of the present and future Seller Receivables, together with the Related Security and Collections with respect thereto, pursuant to the Receivables Purchase Agreement dated as of December 20, 2007 (the “Receivables Purchase Agreement”) among the Buyer, Lyondell, as the Servicer thereunder, the Purchasers party thereto, and Citibank, N.A., as asset agent and administrative agent (the “Agent”). NOW, THEREFORE, in consideration of the premises, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Certain Defined Terms. Terms defined in the Receivables Purchase Agreement and not otherwise defined herein are used in this Agreement as defined in the Receivables Purchase Agreement.In addition, as used in this Agreement and unless otherwise stated herein, the following terms shall have the following meanings: “Agent” has the meaning specified in Preliminary Statement (3). “Buyer’s Servicer” has the meaning specified in Section 5.01. “Buyer’s Servicer Fee” has the meaning specified in Section 2.05. “Closing Date” means December 20, 2007 “Collections” means, with respect to any Seller Receivable, all cash collections and other cash proceeds of such Seller Receivable, including (i) all cash proceeds of the Related Security with respect to such Seller Receivable and (ii) any amounts in respect of such Seller Receivable deemed to have been received, and actually paid, pursuant to Section 2.03(a). “Company” means Basell AF S.C.A. (to be renamed LyondellBasell Industries AF S.C.A.), a company existing under the laws of the Grand Duchy of Luxembourg. “Contract” means an agreement between any Seller and an Obligor, in any written form acceptable to such Seller, or, in the case of any open account agreement, as evidenced by an invoice (x) setting forth the amount payable, the payment due date and other relevant terms of payment and a description, in reasonable detail, of the goods or services covered thereby or (y) otherwise approved by the Agent in its Discretion from time to time (which approval shall not be unreasonably withheld), in each case pursuant to or under which such Obligor shall be obligated to pay for goods or services from time to time. “Credit and Collection Policy” means those credit and collection policies and practices in effect on the date hereof relating to Contracts and Seller Receivables and attached as Schedule II hereto, as modified from time to time in compliance with
